                  Case 17-01393-RAM   Doc 173   Filed 03/28/19   Page 1 of 2




       ORDERED in the Southern District of Florida on March 27, 2019.




                                                        Robert A. Mark, Judge
                                                        United States Bankruptcy Court
_____________________________________________________________________________


                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                                 www.flsb.uscourts.gov
  In re:
                                                      Case No.: 15-17570-RAM
  JADE WINDS ASSOCIATION, INC.,                       Chapter 11

              Debtor.
  ________________________________/
  JADE WINDS ASSOCIATION, INC.,

           Plaintiff,
  v.                                                  Adv. No. 17-01393-RAM

  FIRSTSERVICE RESIDENTIAL
  FLORIDA, INC., f/k/a THE
  CONTINENTAL GROUP, INC.,

        Defendant.
  _________________________________/

                              AGREED ORDER GRANTING
                         AGREED EX PARTE MOTION TO EXTEND
                         DISCOVERY AND PRETRIAL DEADLINES
                 Case 17-01393-RAM               Doc 173        Filed 03/28/19         Page 2 of 2
                                                                                              Case No. 15-17570-RAM
                                                                                              Adv. No. 17-01393-RAM


          This matter came before the Court, without hearing, upon Agreed Ex Parte Motion to

Extend Discovery and Pretrial Deadlines (“Motion”)1 [ECF No. 171].

          The Court having considered the Motion, noted the agreement of the parties and being fully

familiar with the record in this case and adversary proceeding, finds there is good and sufficient

cause to grant the relief requested in the Motion. Accordingly, it is –

          ORDERED as follows:

         1.        The Motion is GRANTED.

         2.        The Discovery and Pretrial Deadlines are extended as follows:

                   a.       Expert Witness Reports shall be provided by July 8, 2019.
                   b.       Trial Witness lists shall be exchanged by June 10, 2019.
                   c.       Fact discovery shall be completed by June 24, 2019.
                   d.       Expert discovery shall be completed by July 29, 2019.
                   e.       The parties shall file a Joint Pretrial Stipulation by October 21, 2019.
                   f.       All motions for summary judgment shall be filed and served by
                            August 26, 2019.

         3.        Except for the extended dates provided in this Order, the Pretrial Order [ECF No.

105] shall remain in effect.

                                                        # # #
Submitted by:
Kristopher E. Pearson, Esq.
STEARNS WEAVER MILLER WEISSLER
ALHADEFF & SITTERSON, P.A.
Counsel for FirstService Residential Florida, Inc.
150 West Flagler Street, Suite 2200, Miami, Florida 33130
kpearson@stearnsweaver.com        305.789.3200

(Attorney Pearson is directed to serve a conformed copy of this Order upon all interested parties, and file a Certificate
of Service with the Court)




1
    Capitalized terms not defined in this Order shall have the meanings ascribed to them in the Motion.


                                                           2
